Case 1:19-cv-03930-CM Document 28-6 Filed 05/13/19 Page 1 of 25




           EXHIBIT 6
Case 1:19-cv-03930-CM Document 28-6 Filed 05/13/19 Page 2 of 25
Case 1:19-cv-03930-CM Document 28-6 Filed 05/13/19 Page 3 of 25
Case 1:19-cv-03930-CM Document 28-6 Filed 05/13/19 Page 4 of 25
Case 1:19-cv-03930-CM Document 28-6 Filed 05/13/19 Page 5 of 25
Case 1:19-cv-03930-CM Document 28-6 Filed 05/13/19 Page 6 of 25
Case 1:19-cv-03930-CM Document 28-6 Filed 05/13/19 Page 7 of 25
Case 1:19-cv-03930-CM Document 28-6 Filed 05/13/19 Page 8 of 25
Case 1:19-cv-03930-CM Document 28-6 Filed 05/13/19 Page 9 of 25
Case 1:19-cv-03930-CM Document 28-6 Filed 05/13/19 Page 10 of 25
Case 1:19-cv-03930-CM Document 28-6 Filed 05/13/19 Page 11 of 25
Case 1:19-cv-03930-CM Document 28-6 Filed 05/13/19 Page 12 of 25
Case 1:19-cv-03930-CM Document 28-6 Filed 05/13/19 Page 13 of 25
      Case 1:19-cv-03930-CM Document 28-6 Filed 05/13/19 Page 14 of 25



SERVICE PROVISION CONTRACT SIGNED BETWEEN ON ONE SIDE LUSAD ADMINISTRATIVE
SERVICES, S. DE R.L. DE C.V., REPRESENTED IN THIS ACTION BY MESSRS. JOSÉ ANTONIO
ÁLVAREZ TAMAYO AND FRANCISCO JOSÉ FLORES MELÉNDEZ, HENCEFORTH “THE CLIENT”
AND ON THE OTHER CUBEICE [qbic] BUSINESS CONSULTANTS, S.C., REPRESENTED IN THIS
ACTION BY VICTOR MANUEL MENDOZA FERREIRA, HENCEFORTH “THE PROVIDER”, IN
ACCORDANCE WITH THE FOLLOWING DECLARATIONS AND CLAUSES:

                                           DECLARATIONS

I.    THE CLIENT DECLARES, THROUGH ITS LEGAL REPRESENTATIVE:

1.    That it is a commercial company established in accordance with Mexican law under the name of
      Lusad Administrative Services S. De R.L. de C.V., according to public record number 81,090 dated
      February 8, 2017, sworn before notary public Roberto Garzón Jiménez, bearer of Notary Public
      number 242 in Mexico City, D.F.

2.    That its primary business purpose is the provision and/or contracting of all types of consulting,
      management, administrative, technical and labor services, on its own account or that of third
      parties.

3.    That its legal representative has the proper authority to enter into this Contract under the terms of
      the same and as stated in document number 85,216 dated December 22, 2016, granted and sworn
      before notary public number 242, Mr. Roberto Garzón Jiménez, which has not been revoked or
      limited.

4.    That its domicile is at Montes Urales 455, 7th floor, Lomas de Chapultepec, Mexico City, 11000 and
      its Federal Tax Registration is SAL170208UW2.

5.    That it is its wish to enter into this contract and commit to its terms.

II.   “THE PROVIDER” DECLARES, THROUGH ITS LEGAL REPRESENTATIVE:

A.    That it is a commercial company duly established in accordance with the laws of the Mexican
      Republic, through Public Record No. 40,944 dated May 30, 2012, granted and sworn before
      Messrs. Francisco I. Hughes Vélez and Guillermo Oliver Bucio, Notaries Public No. 212 and 246,
      respectively, assigned to the Federal District, and entered under business record number 101057
      entry No. 1 in the Public Property and Business Registry of Mexico City, D.F.

B.    That its representative has the proper legal authority to sign this contract, accredited through Public
      Record No. 40,944 dated May 30, 2012, granted and sworn before Messrs. Francisco I. Hughes
      Vélez and Guillermo Oliver Bucio, Notaries Public No. 212 and 246, respectively, assigned to the
      Federal District, and entered under business record number 101057 entry No. 1 in the Public
      Property and Business Registry of Mexico City, D.F.

C.    That its domicile is at Camino al Desierto de los Leones 67, suite 303, Col. San Ángel, C.P. 01000
      Mexico City, D.F., as indicated for the legal purposes and effects of this Contract.

D.    That for the purposes of this Service Provision Contract entered into with “THE CLIENT”, it
      declares its agreement voluntarily, without any physical or moral pressure whatsoever to comply,
      to sign a confidentiality agreement, thus committing to abstain from using the Confidential
      information provided by “THE CLIENT” during its contractual relationship and from before the
      initiation of the same.

E.    That it is enrolled in the Federal Tax Registry under No. CCN120530UI2.

F.    That its company purpose is business consulting and/or advisement.

                                                                                                           1
        Case 1:19-cv-03930-CM Document 28-6 Filed 05/13/19 Page 15 of 25




II.     THE PARTIES DECLARE:

“THE CLIENT” and “THE PROVIDER” express their desire to commit to the fulfillment of the rights and
obligations contracted through the signing of this contract, whose specific objective is specified in the
clauses of the same.

                                                 CLAUSES

FIRST. – PURPOSE: - The purpose of this contract is to establish the provision of services based on a
proposal created for “THE CLIENT” at the request of the same, which is expressly but without limitation
described and indicated in Appendix “A” of this document, also duly signed by the parties, and forms an
integral part of the same (henceforth ”THE SERVICES”).

To carry out this contract, “THE PROVIDER” commits to provide “THE SERVICES” with the highest
standards of quality, honor and discipline under the terms agreed to by the parties according to their needs
and “THE CLIENT”, in turn, commits to paying the compensation agreed to based on this agreement.

“THE PROVIDER” commits to using all its resources and knowledge for the proper provision of “THE
SERVICES”, as well as staying up to date on the subject matter itself related to such services.

For the execution of “THE SERVICES”, “THE PROVIDER” may assign personnel under its direction for
the execution and for the purposes of this contract, who may intervene directly or through any of its affiliates
or subsidiaries, as deemed convenient, with “THE PROVIDER” being solely responsible toward “THE
CLIENT”, the authorities and third parties for the labor obligations and social security accrued for its
employees and derived directly or indirectly from this contract.

SECOND. – DOMICILE: - The services will be provided both at the main domicile of “THE CLIENT” as
well as the main domicile of “THE PROVIDER”.

THIRD. – COMPENSATION: - The compensation that “THE CLIENT” will pay to “THE PROVIDER”
for the services covered under this contract will be indicated in Appendix “B” of this contract, having issued
and previously delivered the corresponding Digital Tax Receipt (XML and PDF File).

FOURTH. – OBLIGATIONS OF “THE PROVIDER”:

       a)   To provide the services covered under this contract with the highest standards of quality, honor
            and discipline necessary to meet the objectives agreed to by the parties and using personnel
            qualified in the subject matter.

       b)   To maintain the confidentiality of the information that “THE CLIENT” provides for the purposes
            of fulfilling “THE SERVICES” under the terms of the Tenth Clause of this contract.

       c)   To deliver the corresponding Digital Tax Receipt (XML and PDF File) to “THE CLIENT” for the
            professional services as stipulated in the schedule contained in Appendix “B” of this contract.
            The payment for services shall be via direct bank deposit into the account indicated by THE
            PROVIDER, and the services must be settled monthly, using as the reference date the day
            following the signing of this contract.

FIFTH. - OBLIGATIONS OF “THE CLIENT”:

       a)   To provide all necessary information that “THE PROVIDER” requests on time and in the form
            that will enable “THE PROVIDER” to perform “THE SERVICES” as stipulated in this contract
            and as explicitly referred to in Appendix “B” of this contract.


                                                                                                              2
        Case 1:19-cv-03930-CM Document 28-6 Filed 05/13/19 Page 16 of 25



       b)    To pay for the respective professional services covered under “THE SERVICES” as stipulated
             in this contract and as explicitly referred to in Appendix “B” of this contract.

SIXTH. – SUPERVISION. – “THE CLIENT”, through its representatives and/or coordinators, shall at all
times have the right to supervise and oversee the performance of “THE SERVICES” that in accordance
with the dispositions of this contract and its appendices will be provided by “THE PROVIDER”, as well as
give “THE PROVIDER” instructions it deems pertinent for the execution of such work.

SEVENTH.- LABOR RELATIONSHIP: - Each of the parties signs this contract acting as an established
company that has its own and sufficient elements to fulfill the obligations it takes on, and in that sense,
under the terms of articles 8, 10, 13 and 20 of the Federal Labor Law, each recognizes and accepts the
role of employer and shall be responsible for the fulfillment of the obligations arising from this role and in
accordance with the applicable labor and social security laws.

Both parties are responsible for their respective employees, workers, labor union(s) or dependents to whom
they pay and will pay their salary, premiums and other benefits, directly ordering the above to perform any
work, tasks and labor related to the fulfillment of this contract.

By virtue of this stipulation, there is no labor subordination relationship whatsoever between the parties and
the members mentioned in the paragraph above, so the parties commit to maintaining, indemnifying and
leaving the other in peace and free of any responsibility whether of a legal, labor or administrative nature,
for any conflict, claim, complaint, demand or problem of any kind brought by any employee, worker, labor
union(s), officer, service provider, ex-employee, ex-worker, ex-officer or ex-service provider of the
counterpart hired by them, as well as any claim on the part of any authority deriving from the fulfillment or
non-compliance with the employer or social security obligations under the charge of each of them,
committing to compensate for damages and harm that may be incurred, as well as to pay the legal and
extra-judicial expenses and costs that the affected party is required to pay as a result of the procedures
mentioned.

The parties agree that they assume no labor obligation towards their counterpart, nor for the workers each
itself contracts/subcontracts for the performance of the services covered under this contract, so the
counterpart shall not consider itself as the employer or even substitute or joint employer, therefore they
mutually exempt each other from any responsibility of a civil, tax, labor or social security nature, or any
other nature, that may arise and be caused by the other party.

EIGHTH. – RELATIONSHIP BETWEEN THE PARTIES. – It is understood that each of the parties
is legally independent and that neither of the parties is, nor shall be considered, an associate, trustee or
representative of the other. Neither of the parties will act on its own, or present itself in any way, directly or
tacitly, as the other party, nor assume any responsibility or obligate itself on the account of or in the name
of the other party.

NINTH. – INDUSTRIAL AND INTELLECTUAL PROPERTY. – “THE PROVIDER” agrees that the
information it receives from THE CLIENT” is and will remain the property of the latter, including its affiliate
companies, providers and clients; and it commits to use this information only in the way and for the purposes
authorized in this contract; and that this document does not grant, explicitly or implicitly, any intellectual or
industrial property rights whatsoever, including in express form, but not limited to usage licenses of any
kind with respect to the confidential information, so “THE PROVIDER” expressly renounces any right or
title to the same or to charging compensation of any kind.

For the purposes of the above, “Intellectual Property” includes all trademarks registered and/or used in
Mexico and abroad by the parties, as well as any rights to inventions (patented or not), industrial designs,
utility models, confidential information, business names, business notices, reserved rights, domain names,
as well as any type of patrimonial rights over works and creations protected by authorship rights and other


                                                                                                                3
        Case 1:19-cv-03930-CM Document 28-6 Filed 05/13/19 Page 17 of 25



forms of industrial or intellectual property recognized or to be recognized by the corresponding laws;
Similarly, the Paris Convention for the Protection of Intellectual Property applies wherever pertinent.

“THE PROVIDER” recognizes that all information it receives from the “CLIENT” constitutes an industrial
secret of the “CLIENT”, under the terms of article 82 of the Industrial Property Law and, as such, remains
subject to the stipulations of articles 82, 83, 84, 85, 86 and 86-Bis-I of that legal ordinance, both parties
henceforth accepting that the violation or non-compliance with the provisions of this clause can update the
assumptions made in sections IV, V or VI of article 223 of the often cited law. Should there be any doubt
about whether or not “THE INFORMATION” is confidential, it must be treated as confidential and is
therefore subject to the obligation of confidentiality provided in the Tenth Clause below.

TENTH. – CONFIDENTIALITY. – For the purposes of this clause, both parties agree that
“Confidential Information” is understood as all written, oral, and graphic information or information
contained in written, electronic or electromagnetic media known or to be known in the future, mutually
provided and/or revealed by the parties, or among their employees, employees of their affiliates or
subsidiaries, including in an express manner but not limited to technical, financial or business information
that refers to or relates to the names of clients or potential associates, business proposals, business
strategies, organizational/administrative structure, financial status, costs, sales, operations, product prices,
consumers, the composition of the company or of company reports, plans, proposals, market forecasts,
data, formulas, mechanisms, patterns, methods, technical analysis processes, processing processes, work
documents, compilations, comparisons, studies, systems, trademarks and business names, patents,
authorship rights, industrial secrets, technological improvements, industrial designs or any similar concept
or any other intellectual or industrial property right registered and/or recognized for the owner and/or any
of its affiliated companies, or any other document(s) that are henceforth called “THE INFORMATION”.

“THE PARTIES” agree that the scope of this Clause is the protection of “THE INFORMATION” mutually
revealed between the parties, Therefore, unless expressly established in this Agreement and by the
applicable laws in force, neither of the parties may divulge or reveal “THE INFORMATION” that is the
property of the other party to a third party, in whole or in part, provided directly or indirectly by the owner of
“THE INFORMATION” or any of its agents, employees, subsidiaries or affiliates, without the prior written
consent of the party owning “THE INFORMATION”, so the parties expressly commit in this action to not
divulge, in the present or in the future, directly or indirectly, “THE INFORMATION” owned by the other
party which is provided to or that may become known by it. The confidentiality obligation provided in this
clause remains in force for a term of 3 years following the termination date of this Contract.

ELEVENTH. – PROCEDURE FOR MAINTAINING THE CONFIDENTIALITY OF THE
CONFIDENTIAL “INFORMATION”. The parties must safeguard the “CONFIDENTIAL
INFORMATION” in accordance with the following security measures:

    •   They must acquire the correct protection for the “CONFIDENTIAL INFORMATION”, thereby
        preserving its confidentiality and preventing it from being found by persons who should not have
        access to it.
    •   Each of the Parties will name a coordinator for the receipt and custody of the “CONFIDENTIAL
        INFORMATION”. For these purposes, Xavier Leroux Llano is named as the coordinator for “THE
        PROVIDER” and José Antonio Álvarez Tamayo for “THE CLIENT” .

TWELFTH. – PROTECTION OF PERSONAL DATA. – If the “CONFIDENTIAL INFORMATION”
includes Personal Data and/or Sensitive Personal Data under the terms of Article 3, Sections V and VI of
the Federal Law for the Protection of Personal Data in the Possession of Private Citizens (LFPDPPP) and
the Privacy Notices issued by “THE CLIENT” to natural persons (henceforth the “Owners”) for the purposes
of the relationship between “THE CLIENT” and the latter and specifically, for the purposes provided in the
corresponding Privacy Notices which are attached to this contract as successive appendices, “THE


                                                                                                                4
        Case 1:19-cv-03930-CM Document 28-6 Filed 05/13/19 Page 18 of 25



PROVIDER” is obligated to respect the terms and conditions provided in the Privacy Notices and data
released by “THE CLIENT” to the Owners of the Personal Data and/or Sensitive Personal Data.

Each party commits to adopting the measures, mechanisms and procedures necessary for the protection
of Personal Data and/or Sensitive Personal Data of the Owners, as well as enforcing and abiding by the
treatment of the same under the terms of what is agreed to in this document and adhering to the LFPDPPP.

THIRTEENTH. – AMENDMENTS
The parties agree that any amendment made to this contract must be done with prior written agreement
between the same, so any amendment made in non-compliance with this stipulation will have no effect
whatsoever.
For the purposes of the above, if the parties reach an agreement on any amendment to the conditions
stipulated in this document, it will be made via an Addendum or Amendment Agreement which will become
an integral part of this contract.

FOURTEENTH. – CAUSES FOR RESCISSION. – Reasons for rescinding this contract, immediately
and without the need for a judicial ruling and requiring only a written notice, include the following situations:

       a) The falsehood of any of the statements made in the Declarations chapter by either of the parties.

       b) A ruling or mandate from governmental or legal authorities who so order.

       c) The dissolution of “THE PROVIDER”

       d) The receivership or bankruptcy of “THE PROVIDER”.

FIFTEENTH. – TAXES AND CONTRIBUTIONS
The parties commit to paying the taxes and other contributions generated or that may arise during the
validity of this Contract in the proportion that corresponds to each one under the law.

SIXTEENTH. – CONFLICTS OF INTEREST. – In all cases, the Parties and their personnel who are
designated to provide “THE SERVICES” must comply with the ethical and political standards around
conflicts of interest in their relationship with the other Party, so the Parties commit to avoiding situations in
which they place or appear to place personal interests above the interests of the other Party.
Likewise, the Parties commit to not allow the offering of incentives or gifts to the other Party’s employees
or officers or to any governmental entity, whether in the executive, legislative or judicial branch, in order to
obtain benefits for itself, the other Party and/or its subcontractors, as applicable.

SEVENTEENTH. – VALIDITY TERM. – This contract shall have a validity term of 12 months and will
be in full effect as of the signing date. This term may be renewed for equal periods, provided the parties
express their written agreement in a separate document.

EIGHTEENTH. – CESSION. – “THE PROVIDER” may not cede, encumber or transfer in whole or in
part the rights and obligations under its charge assigned in this document except with prior written consent
of “THE CLIENT” ,

NINETEENTH. – INDEPENDENCE. – If any provision in the contract is considered invalid or cannot
be fulfilled, that fact is not a reason to interpret that any other provision of this contract is invalid or
impossible to fulfill, so all other provisions remain in full force and effect.




                                                                                                               5
        Case 1:19-cv-03930-CM Document 28-6 Filed 05/13/19 Page 19 of 25



TWENTIETH. – TITLES OF THE CLAUSES. – The parties agree that the titles given to the clauses
in this document do nothing in terms of the scope and/or content, so the titles are therefore merely
informational.

TWENTY-FIRST. – COMPLETE AGREEMENT. – This contract and its appendices constitute the
complete agreement between the parties, and leaves any other negotiations or communications undertaken
between them, whether verbal or in writing, without any effect.

TWENTY-SECOND. – DOMICILES. – Any notification from one party to the other must be sent in
writing to the following addresses:

    •           “THE PROVIDER” : Camino al Desierto de los Leones 67, suite 303, Col. San Ángel,
        C.P. 01000, Mexico City, D.F.

    •           “THE CLIENT” : Montes Urales 455, 7th floor, Lomas de Chapultepec, Mexico City,
        C.P. 11000.

TWENTY-THIRD. – APPLICABLE LAWS AND JURISDICTION. – The parties expressly submit to
the forum of the competent Courts of Mexico City, henceforth renouncing any other forum that may
correspond due to their current or future domiciles.

Having read this contract and with the parties being aware of its content, scope and legal power, they sign
it in duplicate in common agreement in Mexico City, CDMX, on February 14, 2018.

                “THE PROVIDER”                                   “THE CLIENT”




CUBEICE BUSINESS CONSULTANTS, S.C.                       LUSAD ADMINISTRATIVE SERVICES, S. DE
      Victor Manuel Mendoza Ferreira                                   R..L. DE C.V.
                                                         José Antonio Álvarez Tamayo and Francisco
                                                                  José Flores Meléndez




        Xavier Leroux Llano                                  José Antonio Álvarez Tamayo
Information Coordinator for “THE PROVIDER”             Information Coordinator for “THE CLIENT”




                                                                                                         6
        Case 1:19-cv-03930-CM Document 28-6 Filed 05/13/19 Page 20 of 25




Appendix A: Proposal




This document is for the exclusive use of its original addressee. Any total or partial reproduction or
divulgence of its content to any other person without prior written consent from qbic is strictly forbidden.




                                                                                                          7
          Case 1:19-cv-03930-CM Document 28-6 Filed 05/13/19 Page 21 of 25




To:              Fabio M. Covarrubias P.
                 José Antonio Álvarez Tamayo
                 L1BRE

From:            Guillermo Fernández del Busto, Xavier Leroux, Victor Mendoza
                 qbic

Date:            February 8, 2018

Start of L1BRE operations
Economic proposal

Dear Fabio and José Antonio,

Based on our […] with José Antonio yesterday, we are sending you our updated proposal to
support L1BRE in starting operations. Together with this document we are attaching our
technical proposal which describes the objectives and scope of the work in detail.

We will then summarize the objectives, team, duration and fees proposed for the undertaking.

OBJECTIVES OF THE PROJECT

The general objective of the project is to achieve an escalation of the L1BRE business and
operations model to meet its goals for the installation of taximeters in Mexico City and the
profitability of the business.

Its specific objectives are:

      •   To escalate the operations model, starting in February 2018, to install the devices in the
          Mexico City fleet in one year.

             ¾ To diagnose the results of the driver, optimize the business model in the
               installation centers and quantify their capacity.

             ¾ To document the processes and procedures within the installation centers and
               create standardized performance metrics.




                                                                                                       8
       Case 1:19-cv-03930-CM Document 28-6 Filed 05/13/19 Page 22 of 25



           ¾ To create a plan for increasing resources (e.g. centers, personnel, systems,
             inventory) for installing the devices in the Mexico City fleet in one year.

           ¾ To follow up on and improve/correct the execution of the escalation, including
             opening centers and installing devices.

   •   To ensure that the business and collection model aligns incentives between L1BRE and
       the taxi drivers.

TEAM AND DURATION

The qbic team will be composed of:

   •   A leadership group dedicated part-time, made up of Guillermo Fernández del Busto and
       Xavier Leroux, both qbic associates.

   •   A full-time dedicated team made up of 3 or 4 consultants working full-time for the
       duration of the project.

The project schedule includes optimizing the operations model of the centers and quantifying
their capacity, documenting their processes and procedures and initiating the opening and
operation of installation centers in the first 3 months of the project. Afterward, we propose a
stage of follow-up and improvement/correction of the operations that will encompass months 4
to 12 of the undertaking.

qbic FEES

qbic’s fees for carrying out the work described above are US$ 95,000 per month (Ninety-five
thousand US dollars per month). These fees do not include V.A.T. or expenses for travel outside
of Mexico City, whose reimbursement to qbic we would agree to with you before doing so.

                                               ***

L1BRE would be very exciting to us at this critical stage in its operations and profitability. We
thank you in advance for the confidence invested in us to collaborate with you.




                                                                                                    9
        Case 1:19-cv-03930-CM Document 28-6 Filed 05/13/19 Page 23 of 25




Appendix B: Preliminary



Deliverables in the first 4 months of the project




This document is for the exclusive use of its original addressee. Any total or partial reproduction or
divulgence of its content to any other person without prior written consent from qbic is strictly forbidden.




                                                                                                         10
       Case 1:19-cv-03930-CM Document 28-6 Filed 05/13/19 Page 24 of 25




Appendix B: Deliverables in the first 4 months of the project

Preliminary schedule of the undertaking

Date                        Deliverable                        Fees Before V.A.T.

To complete in month 1 of   Optimal operations model of        US$ 95,000 (Ninety-five
the project                 the installation centers and       thousand US dollars)
                            quantification of their capacity
To complete in month 2 of   Documentation of the               US$ 95,000 (Ninety-five
the project                 processes and procedures           thousand US dollars)
                            within the installation centers,
                            including standardized
                            performance metrics
To complete in month 3 of   Escalation plan, including the     US$ 95,000 (Ninety-five
the project                 opening of new installation        thousand US dollars)
                            centers and installation goals
                            at a monthly level
To complete in month 4 of   Follow-up reporting on the         US$ 95,000 (Ninety-five
the project                 opening of new installation        thousand US dollars)
                            centers, installation goals and
                            critical actions for correcting
                            and improving the
                            performance of the system




                                                                                         11
Case 1:19-cv-03930-CM Document 28-6 Filed 05/13/19 Page 25 of 25
